MORRIS, District Judge
(after stating the facts as above)’. The decisions of the Supreme Court have apparently decided that in. many cases the decisions of executive officers in the matter of the right of aliens to come into this country, or to remain in this country, are final. It is not necessary to inquire whether this is or is not one of the cases in which the decision of the executive officers is not subject to review by the courts, because upon the facts as stated by the petitioner I think that the decision of the officers was clearly right. The petitioner was admittedly an alien. She has never been naturalized in this country. She went back to Canada, of which country she was a citizen, and then re-entered the United States. In my view, the three-year period in which she was subject to deportation if she became an inmate of a house of prostitution dates from her return from Canada. Even a person who had been in the United States for some years living a correct life, who then returns to the country of her nativity and citizenship, and then afterwards re-enters the United States for an immoral purpose, seems to me to be clearly within the mischief against which the provisions of the law in question were directed.
The writ of habeas corpus will be dismissed, and the petitioner will be recommitted to the immigration authorities for deportation in accordance with the warrant of the Secretary of Commerce and Rabor.